DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19th 2021 has been entered.

	Claim Status:
	Claims 23-42 are pending.
	Claims 23-24, 28, 33 and 37-38 are amended. 
	Claims 29, 34-36 and 42 are withdrawn from consideration.
	Claims 23-28, 30-33 and 37-41 are being examined as follow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 23-25, 28, 30-33 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al (US2012/0170119A1 previously cited), in view of Hanada et al (US2013/0220994A1 newly cited).
	Regarding claim 23, CHU discloses a film heater (thermal gasket #20, supporting element #45, heater #10, conductor #11 and plug #12, fig. 8) comprising: 
	an insulation member (thermal gasket #20 and supporting element #45, fig.8) comprising a base film (support element #45, fig.8) and a cover film (thermal gasket #20, fig.8) disposed above the base film (support element #45, fig.8): 
	a first heating structure (heater #10, conductor #11, plug #12, fig.8) disposed between the base film (support element #45, fig.8) and the cover film (thermal gasket #20, fig.8) and comprising a first electrode (conductor #11, fig.8) and a first film heating panel (heater #10, fig.8) electrically connected to the first electrode (conductor #11, fig.8);

    PNG
    media_image1.png
    790
    448
    media_image1.png
    Greyscale

	CHU does not disclose a second heating structure spaced apart from the first heating structure and comprising a second electrode and a second film heating panel electrically connected to the second electrode: 	wherein resistance of the first film heating panel is configured to vary corresponding to a heating temperature and wherein a temperature of the first film heating panel does not rise to a designated temperature due to an increase of the resistance of the first film heating panel corresponding to an increase of the heating temperature, wherein when the temperature of the first film heating panel decreases, the resistance of the first film heating panel decreases to increase the temperature of first film heating panel such that the temperature of the first film heating 
	Hanada discloses a second heating structure (1 of the wire in wire group #67and 1 of the electrode terminal in electrode terminal #67, fig.10) spaced apart from the first heating structure (another 1 of the wire in wire group #67 and another 1 of the electrode terminal in electrode terminal #67, fig.10)  and comprising a second electrode (1 of the electrode terminal in electrode terminal #67, fig.10)  and a second film heating panel (1 of the wire in wire group #67, fig.10) electrically connected to the second electrode (1 of the electrode terminal in electrode terminal #67, fig.10); 
	wherein resistance of the first film heating panel (1 of the wire in wire group #67, fig.10) is configured to vary corresponding to a heating temperature and wherein a temperature of the first film heating panel (1 of the wire in wire group #67, fig.10) does not rise to a designated temperature due to an increase of the resistance of the first film heating panel (1 of the wire in wire group #67, fig.10) corresponding to an increase of the heating temperature, wherein when the temperature of the first film heating panel (1 of the wire in wire group #67, fig.10) decreases, the resistance of the first film heating panel (1 of the wire in wire group #67, fig.10) decreases to increase the temperature of first film heating panel (1 of the wire in wire group #67, fig.10) such that the temperature of the first film heating panel (1 of the wire in wire group #67, fig.10) is maintained within a predetermined range (Examiner note: Hanada discloses the planar heating element make of PTC (Positive Temperature Coefficient) and through agency of combination of conductive material and resin to achieve a self-temperature-control function, It is the inherent property of a PTC (Positive Temperature Coefficient) material that has a temperature self-regulating effect, such that the PTC (Positive Temperature Coefficient) material resistance increase according to the temperature increase, which it is also inherently PTC (Positive Temperature Coefficient) resistance will decrease when the temperature decrease)  [refer to Hanada Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”], and 
	wherein the first electrode (another 1 of the electrode terminal in electrode terminal #67, fig.10) and the second electrode (1 of the electrode terminal in electrode terminal #67, fig.10) are so arranged as to face each other when viewed on a plane and are spaced apart from each other (refer to Hanada fig.10 shown below).

    PNG
    media_image2.png
    467
    337
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace CHU film heater with Hanada planar heating element, in order to provide superior in installability, small thickness and smoothness, high reliability, great safety, produced at low cost and self-temperature-control function [refer to Hanada Par.0099 cited: “…The planar heating elements in accordance with the invention can be used, as heating elements for heating that are superior in installability, because of small thickness and smoothness thereof in electrode parts also, that offer high reliability and great safety and that can be produced at low cost, for floor heating systems, automobile door mirrors and mirrors of washing stands, for removal of dew and frost, on-vehicle battery heaters, and heating of other sites…” and Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”].

	Regarding claim 24, the modification of CHU and Hanada discloses substantially all features set forth in claim 23, CHU does not disclose each of the first film heating panel and the second film heating panel has variable resistance corresponding to the heating temperature.
	Hanada further discloses each of the first film heating panel (1 of the wire in wire group #67, fig.10) and the second film heating panel (another 1 of the wire in wire group #67, fig.10) has variable resistance corresponding to the heating temperature (Examiner note: Hanada discloses the planar heating element make of PTC (Positive Temperature Coefficient) material and through agency of combination of conductive material and resin to achieve a self-temperature-control function, It is the inherent property of a PTC (Positive Temperature Coefficient) material that has a temperature self-regulating effect, such that the PTC (Positive Temperature Coefficient) material resistance increase according to the temperature increase, which it is also inherently PTC (Positive Temperature Coefficient) materail resistance will decrease when the temperature decrease)  [refer to Hanada Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”].

    PNG
    media_image2.png
    467
    337
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace CHU film heater with Hanada planar heating element, in order to provide superior in installability, small thickness and smoothness, high reliability, great safety, produced at low cost and self-temperature-control function [refer to Hanada Par.0099 cited: “…The planar heating elements in accordance with the invention can be used, as heating elements for heating that are superior in installability, because of small thickness and smoothness thereof in electrode parts also, that offer high reliability and great safety and that can be produced at low cost, for floor heating systems, automobile door mirrors and mirrors of washing stands, for removal of dew and frost, on-vehicle battery heaters, and heating of other sites…” and Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”].

Regarding claim 25, the modification of CHU and Hanada discloses substantially all features set forth in claim 24, CHU further discloses wherein the insulation member comprises an opening exposing a portion of the electrodes (refer to CHU Fig. 8 shown above in claim 23 and Zoom in Fig.8 below).

    PNG
    media_image3.png
    252
    492
    media_image3.png
    Greyscale



Regarding claim 28, the modification of CHU and Hanada discloses substantially all features set forth in claim 24, CHU does not disclose wherein the first electrode comprises first and second electrode patterns electrically connected to the first film heating panel, and wherein the second electrode comprises third and fourth electrode patterns electrically connected to the second film heating panel, 
Hanada further disclose the first electrode (electrode terminal #71 designated as “first electrode”, fig.10 zoom in) comprises first (lead wire #72a, fig.10 Zoom in) and second (lead wire #70a, fig.10 Zoom in) electrode patterns electrically connected to the first film heating panel (wire group #67 designated as “first film heating panel”, fig.10 Zoom in), and 
the second electrode (electrode terminal #71 designated as “second electrode”, fig.10 zoom in) comprises third (lead wire #72b, fig.10 Zoom in) and fourth (lead wire #70b, fig.10 Zoom in) electrode patterns electrically connected to the second film heating panel (wire group #67 designated as “second film heating panel”, fig.10 Zoom in).

    PNG
    media_image4.png
    537
    748
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace CHU film heater with Hanada planar heating element, in order to provide superior in installability, small thickness and smoothness, high reliability, great safety, produced at low cost and self-temperature-control function [refer to Hanada Par.0099 cited: “…The planar heating elements in accordance with the invention can be used, as heating elements for heating that are superior in installability, because of small thickness and smoothness thereof in electrode parts also, that offer high reliability and great safety and that can be produced at low cost, for floor heating systems, automobile door mirrors and mirrors of washing stands, for removal of dew and frost, on-vehicle battery heaters, and heating of other sites…” and Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”].

Regarding claim 30, the modification of CHU and Hanada discloses substantially all features set forth in claim 23, CHU further discloses wherein the cover film (thermal gasket #20, fig.10) is bonded to the base film (supporting element #45, fig.10) (refer to CHU Fig.10 shown below).

    PNG
    media_image5.png
    353
    563
    media_image5.png
    Greyscale


Regarding claim 31, the modification of CHU and Hanada discloses substantially all features set forth in claim 23, CHU further discloses the electrode comprises a rectilinear portion (conductor #11, fig.8) and a curved surface portion (heater #10, fig.8) extending from an end of the rectilinear portion (conductor #11, fig.8).
However, CHU does not discloses wherein the electrode comprises a first electrode and a second electrode spaced apart from the first electrode

    PNG
    media_image2.png
    467
    337
    media_image2.png
    Greyscale

Hanada further discloses the electrode (plug socket #73, fig.10) comprises a first electrode (lead wire #72a, fig.10) and a second electrode (lead wire #72b, fig.10) spaced apart from the first electrode (lead wire #72a, fig.10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modify CHU film heater with the electrode comprises a first electrode and a second electrode spaced apart from the first electrode, as taught by Hanada, in order to provide superior in installability, small thickness and smoothness, high reliability, great safety, produced at low cost and self-temperature-control function [refer to Hanada Par.0099 cited: “…The planar heating elements in accordance with the invention can be used, as heating elements for heating that are superior in installability, because of small thickness and smoothness thereof in electrode parts also, that offer high reliability and great safety and that can be produced at low cost, for floor heating systems, automobile door mirrors and mirrors of washing stands, for removal of dew and frost, on-vehicle battery heaters, and heating of other sites…” and Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”].

Regarding claim 32, the modification of CHU and Hanada discloses substantially all features set forth in claim 31, CHU does not disclose the first electrode and the second electrode are symmetrical to each other.
Hanada further discloses the first electrode (lead wire #72a, fig.10) and the second electrode (lead wire #72b, fig.10) are symmetrical to each other (refer to Hanada fig.10 shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modify CHU film heater with the first electrode and the second electrode are symmetrical to each other, as taught by Hanada, in order to provide superior in installability, small thickness and smoothness, high reliability, great safety, produced at low cost and self-temperature-control function [refer to Hanada Par.0099 cited: “…The planar heating elements in accordance with the invention can be used, as heating elements for heating that are superior in installability, because of small thickness and smoothness thereof in electrode parts also, that offer high reliability and great safety and that can be produced at low cost, for floor heating systems, automobile door mirrors and mirrors of washing stands, for removal of dew and frost, on-vehicle battery heaters, and heating of other sites…” and Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”].

Regarding claim 33, CHU further discloses wherein the film heating panel (heater #10, fig.8) is formed in a curved shape (refer to Fig.8 shown above in claim 23).

Regarding claim 37, CHU discloses a film heater (thermal gasket #20, supporting element #45, heater #10, conductor #11 and plug #12, fig.8) comprising: 
a base insulation film (supporting element #45, fig.8); 
a cover insulation film (thermal gasket #20, fig.8) coupled to the base insulation film (supporting element #45, fig.8); and 
a first heating structure (heater #10, conductor #11 and plug #12, fig.8) disposed between the base insulation film (supporting element #45, fig.8) and the cover insulation film thermal gasket #20, fig.8) and comprising a first electrode (conductor #11, fig.8) and a first film heating panel (heater #10, fig.8) electrically connected to the electrode (conductor #11, fig.8) (refer to CHU fig.8 shown above) 

    PNG
    media_image1.png
    790
    448
    media_image1.png
    Greyscale

	CHU does not disclose a second heating structure spaced apart from the first heating structure and comprising a second electrode and a second film heating panel electrically connected to the second electrode: 	wherein resistance of the first film heating panel is configured to vary corresponding to a heating temperature and wherein a 
	Hanada discloses a second heating structure (1 of the wire in wire group #67and 1 of the electrode terminal in electrode terminal #67, fig.10) spaced apart from the first heating structure (another 1 of the wire in wire group #67 and another 1 of the electrode terminal in electrode terminal #67, fig.10)  and comprising a second electrode (1 of the electrode terminal in electrode terminal #67, fig.10)  and a second film heating panel (1 of the wire in wire group #67, fig.10) electrically connected to the second electrode (1 of the electrode terminal in electrode terminal #67, fig.10); 
	wherein resistance of the first film heating panel (1 of the wire in wire group #67, fig.10) is configured to vary corresponding to a heating temperature and wherein a temperature of the first film heating panel (1 of the wire in wire group #67, fig.10) does not rise to a designated temperature due to an increase of the resistance of the first film heating panel (1 of the wire in wire group #67, fig.10) corresponding to an increase of the heating temperature, wherein when the temperature of the first film heating panel (1 of the wire in wire group #67, fig.10) decreases, the resistance of the first film heating panel (1 of the wire in wire group #67, fig.10) decreases to increase the temperature of first film heating 1 of the wire in wire group #67, fig.10) such that the temperature of the first film heating panel (1 of the wire in wire group #67, fig.10) is maintained within a predetermined range (Examiner note: Hanada discloses the planar heating element make of PTC (Positive Temperature Coefficient) and through agency of combination of conductive material and resin to achieve a self-temperature-control function, It is the inherent property of a PTC (Positive Temperature Coefficient) material that has a temperature self-regulating effect, such that the PTC (Positive Temperature Coefficient) material resistance increase according to the temperature increase, which it is also inherently PTC (Positive Temperature Coefficient) resistance will decrease when the temperature decrease)  [refer to Hanada Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”], and 
	wherein the first electrode (another 1 of the electrode terminal in electrode terminal #67, fig.10) and the second electrode (1 of the electrode terminal in electrode terminal #67, fig.10) are so arranged as to face each other when viewed on a plane and are spaced apart from each other (refer to Hanada fig.10 shown below).

    PNG
    media_image2.png
    467
    337
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace CHU film heater with Hanada planar heating element, in order to provide superior in installability, small thickness and smoothness, high reliability, great safety, produced at low cost and self-temperature-control function [refer to Hanada Par.0099 cited: “…The planar heating elements in accordance with the invention can be used, as heating elements for heating that are superior in installability, because of small thickness and smoothness thereof in electrode parts also, that offer high reliability and great safety and that can be produced at low cost, for floor heating systems, automobile door mirrors and mirrors of washing stands, for removal of dew and frost, on-vehicle battery heaters, and heating of other sites…” and Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”].

	Regarding claim 38, the modification of CHU and Hanada discloses substantially all features set forth in claim 37, CHU does not disclose each of the first film heating panel and the second film heating panel has variable resistance corresponding to the heating temperature.
	Hanada further discloses each of the first film heating panel (1 of the wire in wire group #67, fig.10) and the second film heating panel (another 1 of the wire in wire group #67, fig.10) has variable resistance corresponding to the heating temperature (Examiner note: Hanada discloses the planar heating element make of PTC (Positive Temperature Coefficient) and through agency of combination of conductive material and resin to achieve a self-temperature-control function, It is the inherent property of a PTC (Positive Temperature Coefficient) material that has a temperature self-regulating effect, such that the PTC (Positive Temperature Coefficient) material resistance increase according to the temperature increase, which it is also inherently PTC (Positive Temperature Coefficient) resistance will decrease when the temperature decrease)  [refer to Hanada Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”].

    PNG
    media_image2.png
    467
    337
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace CHU film heater with Hanada planar heating element, in order to provide superior in installability, small thickness and smoothness, high reliability, great safety, produced at low cost and self-temperature-control function [refer to Hanada Par.0099 cited: “…The planar heating elements in accordance with the invention can be used, as heating elements for heating that are superior in installability, because of small thickness and smoothness thereof in electrode parts also, that offer high reliability and great safety and that can be produced at low cost, for floor heating systems, automobile door mirrors and mirrors of washing stands, for removal of dew and frost, on-vehicle battery heaters, and heating of other sites…” and Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”].

Regarding claim 39, the modification of CHU and Hanada discloses substantially all features set forth in claim 38, CHU further discloses wherein the cover insulation film (thermal gasket #20, fig.8) comprises an opening exposing a portion of the electrodes (refer to CHU Fig. 8 shown above in claim 23 and Zoom in Fig.8 below).

    PNG
    media_image3.png
    252
    492
    media_image3.png
    Greyscale



Claims 26-27 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al (US2012/0170119A1 previously cited), in view of Hanada et al (US2013/0220994A1 newly cited) and further in view of Matsumoto et al (US9015868B2 previously cited).
Regarding claim 26, the modification of CHU and Hanada discloses substantially all features set forth in claim 25, CHU and Hanada does not disclose a third electrode disposed at an outside of the insulation member to be electrically connected to the first and second electrodes through the opening. 
Matsumoto discloses a third electrode (first connection terminal #3a, fig.5) disposed at an outside of the insulation member (Packing #P and seal #8, fig.5) to be electrically connected to the first (1 of 4 of Second connection terminal #4a, fig.5) and second electrodes (another 1 of 4 of Second connection terminal #4a, fig.5) through the opening (refer to Matsumoto Fig. 5 and zoom in Fig.5 annotated below).

    PNG
    media_image6.png
    503
    745
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    575
    661
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHU invention with a third electrode disposed at an outside of the insulation member to be electrically connected to the first and second electrodes through the opening, as taught by Matsumoto, in order provide transparent heating film and increase heating zone to improve transparency that effected by humidity or fogging (refer to Matsumoto’s abstract). 

Regarding claim 27, the modification of CHU and Hanada discloses substantially all features set forth in claim 26, CHU and Hanada does not disclose a transparent heater film, wherein the third electrode is electrically connected to the transparent heater film.
Matsumoto further discloses comprising a transparent heater film (transparent conductive film #2, fig), wherein the third electrode (first connection terminal #3a, fig.5) is electrically connected to the transparent heater film (transparent conductive film #2, fig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHU invention with a transparent heater film, wherein the third electrode is electrically connected to the transparent heater film, as taught by Matsumoto, in order provide transparent heating film and increase heating zone to improve transparency that effected by humidity or fogging (refer to Matsumoto’s abstract). 

Regarding claim 40, the modification of CHU and Hanada discloses substantially all features set forth in claim 39, CHU and Hanada does not disclose a third electrode disposed at an outside of the insulation member to be electrically connected to the first and second electrodes through the opening. 
Matsumoto discloses a third electrode (first connection terminal #3a, fig.5) disposed at an outside of the insulation member (Packing #P and seal #8, fig.5) to be electrically connected to the first (1 of 4 of Second connection terminal #4a, fig.5) and second electrodes (another 1 of 4 of Second connection terminal #4a, fig.5) through the opening (refer to Matsumoto Fig. 5 and zoom in Fig.5 annotated below).

    PNG
    media_image6.png
    503
    745
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    575
    661
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHU invention with a third electrode disposed at an outside of the insulation member to be electrically connected to the first and second electrodes through the opening, as taught by Matsumoto, in order provide transparent heating film and increase heating zone to improve transparency that effected by humidity or fogging (refer to Matsumoto’s abstract). 

Regarding claim 41, the modification of CHU and Hanada discloses substantially all features set forth in claim 40, CHU and Hanada does not disclose a transparent heater film, wherein the third electrode is electrically connected to the transparent heater film.
Matsumoto further discloses comprising a transparent heater film (transparent conductive film #2, fig), wherein the third electrode (first connection terminal #3a, fig.5) is electrically connected to the transparent heater film (transparent conductive film #2, fig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHU invention with a transparent heater film, wherein the third electrode is electrically connected to the transparent heater film, as taught by Matsumoto, in order provide transparent heating film and increase heating zone to improve transparency that effected by humidity or fogging (refer to Matsumoto’s abstract). 

Response to Amendment
With respect to the Notification of 112f: the applicant’s amendment filed on January 19th 2021 that overcame the Notification of 112f in the previous office action. 

Response to Arguments
	Applicant's arguments filed January 19th 2021 have been fully considered but moot in view of the new ground(s) of rejection.
	Hanada discloses a second heating structure (1 of the wire in wire group #67and 1 of the electrode terminal in electrode terminal #67, fig.10) spaced apart from the first heating another 1 of the wire in wire group #67 and another 1 of the electrode terminal in electrode terminal #67, fig.10)  and comprising a second electrode (1 of the electrode terminal in electrode terminal #67, fig.10)  and a second film heating panel (1 of the wire in wire group #67, fig.10) electrically connected to the second electrode (1 of the electrode terminal in electrode terminal #67, fig.10); 
	wherein resistance of the first film heating panel (1 of the wire in wire group #67, fig.10) is configured to vary corresponding to a heating temperature and wherein a temperature of the first film heating panel (1 of the wire in wire group #67, fig.10) does not rise to a designated temperature due to an increase of the resistance of the first film heating panel (1 of the wire in wire group #67, fig.10) corresponding to an increase of the heating temperature, wherein when the temperature of the first film heating panel (1 of the wire in wire group #67, fig.10) decreases, the resistance of the first film heating panel (1 of the wire in wire group #67, fig.10) decreases to increase the temperature of first film heating panel (1 of the wire in wire group #67, fig.10) such that the temperature of the first film heating panel (1 of the wire in wire group #67, fig.10) is maintained within a predetermined range (Examiner note: Hanada discloses the planar heating element make of PTC (Positive Temperature Coefficient) and through agency of combination of conductive material and resin to achieve a self-temperature-control function, It is the inherent property of a PTC (Positive Temperature Coefficient) material that has a temperature self-regulating effect, such that the PTC (Positive Temperature Coefficient) material resistance increase according to the temperature increase, which it is also inherently PTC (Positive Temperature Coefficient) resistance will decrease when the temperature decrease)  [refer to Hanada Par.0002 cited: “…As heating parts of planar heating elements, conventionally, parts obtained by dispersion of conductive material such as carbon black, metal powder, and graphite over resin have been known. Among those, devices using PTC (abbreviation for an English term " Positive Temperature Coefficient" that signifies positive resistance temperature characteristic) heating elements that exert a self-temperature-control function through agency of combination of conductive material and resin have been known as devices having merits such as needlessness of temperature control circuit and reduction in number of components.…”], and 
	wherein the first electrode (another 1 of the electrode terminal in electrode terminal #67, fig.10) and the second electrode (1 of the electrode terminal in electrode terminal #67, fig.10) are so arranged as to face each other when viewed on a plane and are spaced apart from each other (refer to Hanada fig.10 shown below).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761